DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0193706 A1) in view of Mei et al. (US 2020/0118277 A1).

In regards to claim 1, Lo teaches a system for merging clusters comprising: 
one or more processors (e.g. [0124],Fig.12: processor devices 1210 may include a plurality of processing units); 
a memory communicably coupled to the one or more processors (e.g. [0125],Fig.12: computer-readable instructions 1240 may be stored in one or more non-transitory storage devices 1212 that are accessed by the one or more processing devices 1210 to load and execute the components) and storing: 
a distance module including instructions (Examiner’s note: suggests modules correspond to the instructions that execute the following steps) that when executed by the one or more processors cause the one or more processors to: 
receive a first point cloud for a first cluster and a second cluster, wherein the first point cloud includes a first plurality of points for the first cluster and a first plurality of points for the second cluster (e.g. [0089]: a point cloud from a sensor is received or accessed; [0093]-[0094]: a clustering algorithm may be applied to all the back-projected points to determine clusters or groups of related points and track them; a bounding box of a predetermined size may be used to determine a cluster); and 
determine a distance between the first cluster and the second cluster (e.g. [0096]: if the distance between the locations of two clusters is less than the size of the cluster-bounding box, the clusters are considered matching clusters; in this case, the ID of the current cluster is removed from the list, and the position of the centroid of the current cluster of the cluster position is added to the ID for the previous matching cluster; for any cluster not matching a previous cluster, the unique ID is preserved in the list. In this manner, the movement of a cluster may be traced from one sensor input frame to the next); and 
a motion module including instructions (Examiner’s note: suggests modules correspond to the instructions that execute the following steps) that when executed by the one or more processors cause the one or more processors to: 
when it is determined that the distance satisfies a first threshold: 
determine to merge the first cluster and the second cluster (e.g. as above, [0096]: position of the centroid of the current cluster of the cluster position is added to the ID for the previous matching cluster; Examiner’s note: this suggests that the clusters are merged as the centroid of the current cluster is added to the matching cluster), 
but doesn’t explicitly teach the system, causing the one or more processors to:
receive a second point cloud for the first cluster and the second cluster, wherein the second point cloud includes a second plurality of points for the first cluster and a second plurality of points for the second cluster; 
receive a third point cloud for the first cluster and the second cluster, wherein the third point cloud includes a third plurality of points for the first cluster and a third plurality of points for the second cluster; 
based on the first plurality of points for the first cluster, the second plurality of points for the first cluster, and the third plurality of points for the first cluster, determine a first motion characteristic of the first cluster; 
based on the first plurality of points for the second cluster, the second plurality of points for the second cluster, and the third plurality of points for the second cluster, determine a second motion characteristic of the second cluster; and
when it is determined that the first motion characteristic and the second motion characteristic satisfy a second threshold: 
determine to merge the first cluster and the second cluster.

However, Mei teaches a system, causing the one or more processors to:
receive a second point cloud for the first cluster and the second cluster, wherein the second point cloud includes a second plurality of points for the first cluster and a second plurality of points for the second cluster (e.g. [0045]: the processed point cloud are segmented into clusters; clusters are grouped based on tracking information on a tracked vehicle from previous frames and spatial information on the clusters from the current frame; Examiner’s note: this suggests a plurality of frames, in which a second and third point cloud including a second and third plurality of points corresponding to the first and second clusters may be received); 
receive a third point cloud for the first cluster and the second cluster, wherein the third point cloud includes a third plurality of points for the first cluster and a third plurality of points for the second cluster (e.g. as above, [0045]: clusters are grouped based on tracking information on a tracked vehicle from previous frames and spatial information on the clusters from the current frame; Examiner’s note: Examiner’s note: this suggests a plurality of frames, in which a second and third point cloud including a second and third plurality of points corresponding to the first and second clusters may be received); 
based on the first plurality of points for the first cluster, the second plurality of points for the first cluster, and the third plurality of points for the first cluster, determine a first motion characteristic of the first cluster (e.g. as above, [0045]: clusters are grouped based on tracking information on a tracked vehicle from previous frames; see also [0053]: tracking information is related to a predetermined setting (such as position, shape and velocity) of one cluster, which is a tracked object, relative to another cluster; Examiner’s note: this suggests a motion characteristic of a cluster is determined based on current and previous frames); 
based on the first plurality of points for the second cluster, the second plurality of points for the second cluster, and the third plurality of points for the second cluster, determine a second motion characteristic of the second cluster (e.g. as above, [0045]: clusters are grouped based on tracking information on a tracked vehicle from previous frames; see also [0053]: tracking information is related to a predetermined setting (such as position, shape and velocity) of one cluster, which is a tracked object, relative to another cluster; Examiner’s note: this suggests a motion characteristic of a cluster is determined based on current and previous frames); and
when it is determined that the first motion characteristic and the second motion characteristic satisfy a second threshold: 
determine to merge the first cluster and the second cluster (e.g. [0055]: probability of a cluster pair that belongs to the same vehicle is calculated using tracking information from a previous frame and spatial information from current frame; it is determined whether the clusters of the cluster pair are merged into one by taking both spatial information and tracking information into consideration; all the segment pairs are scanned through and the segments pairs that have a higher probability than a predefined threshold are merged).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Lo to merge clusters, in the same conventional manner as taught by Mei as both deal with merging clusters in a point cloud. The motivation to combine the two would be that the use of tracking information from previous frames would aid point cloud clustering in the current frame (see paragraph [0043]).

In regards to method claim 9, claim(s) 9 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 9 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
In regards to claim 2, Lo teaches a system, wherein the distance module further includes instructions that when executed by the one or more processors cause the one or more processors to: 
when it is determined that the distance does not satisfy the first threshold:
determine not to merge the first cluster and the second cluster (e.g. as above, [0096]: for any cluster not matching a previous cluster, the unique ID is preserved in the list. In this manner, the movement of a cluster may be traced from one sensor input frame to the next; Examiner’s note: this suggests the clusters are not merged as the unique ID of the current cluster is preserved instead of adding on to a matching cluster).

In regards to method claim 10, claim(s) 10 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 10 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 3, Mei also teaches a system, wherein the motion module further includes instructions that when executed by the one or more processors cause the one or more processors to:
when it is determined that the first motion characteristic and the second motion characteristic do not satisfy the second threshold:
determine not to merge the first cluster and the second cluster (e.g. Mei as above, [0055]: it is determined whether the clusters of the cluster pair are merged into one by taking both spatial information and tracking information into consideration; all the segment pairs are scanned through and the segments pairs that have a higher probability than a predefined threshold are merged; Examiner’s note: as such, pairs that have a lower probability than the predefined threshold are not merged).

In addition, the same rationale/motivation of claim 1 is used for claim 3.

In regards to method claim 11, claim(s) 11 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 4, Mei also teaches a system, wherein determining the first motion characteristic for the first cluster comprises:
performing a first alignment operation using the first plurality of points of the first cluster, the second plurality of points of the first cluster, and the third plurality of points of the first cluster (e.g. as above, [0045]: clusters are grouped based on tracking information on a tracked vehicle from previous frames; see also [0053]: tracking information is related to a predetermined setting (such as position, shape and velocity) of one cluster, which is a tracked object, relative to another cluster; Examiner’s note: this suggests a motion characteristic of a cluster is determined based on current and previous frames and as such can be viewed as aligned to a coordinate space);
based on the first alignment operation, determining one or more of a rotation value, a transformation value, and an error value for the first cluster (e.g. as above, [0053]: tracking information is related to a predetermined setting (such as position, shape and velocity; Examiner’s note: the tracking information may be also viewed as a transformation value); and
determining the first motion characteristic using one or more of the rotation value, the transformation value, and the error value determined for the first cluster (e.g. as above, [0045],[0053]: Examiner’s note: this suggests a motion characteristic of a cluster is determined based on current and previous frames, and as such based on the position, shape, velocity change).

In addition, the same rationale/motivation of claim 1 is used for claim 4.

In regards to method claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

In regards to claim 5, Mei also teaches a system, wherein determining the second motion characteristic for the second cluster comprises:
performing a second alignment operation using the first plurality of points of the second cluster, the second plurality of points of the second cluster, and the third plurality of points of the second cluster (e.g. as above, [0045]: clusters are grouped based on tracking information on a tracked vehicle from previous frames; see also [0053]: tracking information is related to a predetermined setting (such as position, shape and velocity) of one cluster, which is a tracked object, relative to another cluster; Examiner’s note: this suggests a motion characteristic of a cluster is determined based on current and previous frames and as such can be viewed as aligned to a coordinate space); 
based on the second alignment operation, determining one or more of a rotation value, a transformation value, and an error value for the second cluster (e.g. as above, [0053]: tracking information is related to a predetermined setting (such as position, shape and velocity; Examiner’s note: the tracking information may be also viewed as a transformation value); and 
determining the second motion characteristic using one or more of the rotation value, the transformation value, and the error value determined for the second cluster (e.g. as above, [0045],[0053]: Examiner’s note: this suggests a motion characteristic of a cluster is determined based on current and previous frames, and as such based on the position, shape, velocity change).

In addition, the same rationale/motivation of claim 4 is used for claim 5.

In regards to method claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 7, the combination of Lo and Mei teaches a system, wherein the first point cloud is generated by a LiDAR sensor (e.g. Mei, [0005]: LiDAR-based vehicle tracking).

In regards to method claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7 Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

In regards to claim 17, Lo teaches a method for merging clusters comprising: 
receiving a first point cloud for a first cluster and a second cluster, wherein the first point cloud includes a first plurality of points for the first cluster and a first plurality of points for the second cluster (e.g. [0089]: a point cloud from a sensor is received or accessed; [0093]-[0094]: a clustering algorithm may be applied to all the back-projected points to determine clusters or groups of related points and track them; a bounding box of a predetermined size may be used to determine a cluster);  
determining a distance between the first cluster and the second cluster (e.g. [0096]: if the distance between the locations of two clusters is less than the size of the cluster-bounding box, the clusters are considered matching clusters; in this case, the ID of the current cluster is removed from the list, and the position of the centroid of the current cluster of the cluster position is added to the ID for the previous matching cluster; for any cluster not matching a previous cluster, the unique ID is preserved in the list. In this manner, the movement of a cluster may be traced from one sensor input frame to the next); 
when it is determined that the distance satisfies a first threshold: 
determining to merge the first cluster and the second cluster,
but does not explicitly teach the method, comprising:
receiving a second point cloud for the first cluster and the second cluster, wherein the second point cloud includes a second plurality of points for the first cluster and a second plurality of points for the second cluster; 
based on the first plurality of points for the first cluster and the second plurality of points for the first cluster, determining a first motion characteristic for the first cluster; 
based on the first plurality of points for the second cluster and the second plurality of points for the second cluster, determining a second motion characteristic for the second cluster; and 
when it is determined that the first motion characteristic and the second motion characteristic satisfy a second threshold: 
determining to merge the first cluster and the second cluster.

However, Mei teaches a method, comprising:
receiving a second point cloud for the first cluster and the second cluster, wherein the second point cloud includes a second plurality of points for the first cluster and a second plurality of points for the second cluster (e.g. as above, [0045]: clusters are grouped based on tracking information on a tracked vehicle from previous frames and spatial information on the clusters from the current frame; Examiner’s note: this suggests a plurality of frames, in which a second point cloud including a plurality of points corresponding to the first and second clusters may be received); 
based on the first plurality of points for the first cluster and the second plurality of points for the first cluster, determining a first motion characteristic for the first cluster (e.g. as above, [0045]: clusters are grouped based on tracking information on a tracked vehicle from previous frames; see also [0053]: tracking information is related to a predetermined setting (such as position, shape and velocity) of one cluster, which is a tracked object, relative to another cluster; Examiner’s note: this suggests a motion characteristic of a cluster is determined based on current and previous frames); 
based on the first plurality of points for the second cluster and the second plurality of points for the second cluster, determining a second motion characteristic for the second cluster (e.g. as above, [0045]: clusters are grouped based on tracking information on a tracked vehicle from previous frames; see also [0053]: tracking information is related to a predetermined setting (such as position, shape and velocity) of one cluster, which is a tracked object, relative to another cluster; Examiner’s note: this suggests a motion characteristic of a cluster is determined based on current and previous frames); and 
when it is determined that the first motion characteristic and the second motion characteristic satisfy a second threshold: 
determining to merge the first cluster and the second cluster (e.g. [0055]: probability of a cluster pair that belongs to the same vehicle is calculated using tracking information from a previous frame and spatial information from current frame; it is determined whether the clusters of the cluster pair are merged into one by taking both spatial information and tracking information into consideration; all the segment pairs are scanned through and the segments pairs that have a higher probability than a predefined threshold are merged).

In regards to claim 18, Lo teaches a method, further comprising: 
when it is determined that the distance does not satisfy the first threshold: 
determining not to merge the first cluster and the second cluster (e.g. as above, [0096]: for any cluster not matching a previous cluster, the unique ID is preserved in the list. In this manner, the movement of a cluster may be traced from one sensor input frame to the next; Examiner’s note: this suggests the clusters are not merged as the unique ID of the current cluster is preserved instead of adding on to a matching cluster).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Lo to merge clusters, in the same conventional manner as taught by Mei as both deal with merging clusters in a point cloud. The motivation to combine the two would be that the use of tracking information from previous frames would aid point cloud clustering in the current frame (see paragraph [0043]).

In regards to claim 19, Mei also teaches a method, further comprising: 
when it is determined that the first motion characteristic and the second motion characteristic do not satisfy the second threshold: 
determining not to merge the first cluster and the second cluster (e.g. Mei as above, [0055]: it is determined whether the clusters of the cluster pair are merged into one by taking both spatial information and tracking information into consideration; all the segment pairs are scanned through and the segments pairs that have a higher probability than a predefined threshold are merged; Examiner’s note: as such, pairs that have a lower probability than the predefined threshold are not merged).

In addition, the same rationale/motivation of claim 17 is used for claim 19.

In regards to claim 20, the combination of Lo and Mei teaches a method, wherein the first point cloud is generated by a LiDAR sensor (e.g. Mei, [0005]: LiDAR-based vehicle tracking).

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lo and Mei as applied to claims 4, 12 above, and further in view of Ingram (US 2007/0024611 A1).

In regards to claim 6, the combination of Lo and Mei teaches the system of claim 4, but does not explicitly teach the system, wherein performing the first alignment operation uses the trimmed iterative closest point algorithm.

However, Ingram teaches a system, wherein performing the first alignment operation uses the trimmed iterative closest point algorithm (e.g. [0012]: the method of aligning three-dimensional models 10 solves for the global minimum difference in the alignment of the point clouds by applying either the TrICP (Trimmed Iterative Closest Point) or the ICP algorithm to the point clouds).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Lo and Mei to align point clouds, in the same conventional manner as taught by Ingram as both deal with processing point clouds. The motivation to combine the two would be that it would offer different algorithm for alignment of the clusters.

In regards to method claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo and Mei as applied to claims 1, 9 above, and further in view of Yao et al. (US 2020/0247401 A1)

In regards to claim 8, the combination of Lo and Mei teaches the system of claim 1, but does not explicitly teach the system, further comprising selecting the first threshold based on a size of a vehicle.

However, Yao teaches a system, comprising selecting the first threshold based on a size of a vehicle (e.g. [0028]: cluster analysis can group lidar point cloud data by determining probabilities for group membership for the lidar point cloud data points; cluster analysis can process each data point in lidar point cloud data to determine a most likely group to which the point belongs based on a spatial distance measure between the data point and the center of the groups; groups of lidar data points can be determined to correspond to targets based on the location and size of the lidar point cloud group with respect to the vehicle).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Lo and Mei to group clusters, in the same conventional manner as taught by Yao as both deal with vehicle tracking. The motivation to combine the two would be that it would give a threshold to use when determining clusters belonging to a vehicle to be tracked.

In regards to method claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2612                                                                                                                                                                                         
/JENNIFER MEHMOOD/               Supervisory Patent Examiner, Art Unit 2612